 In the Matter of FORD MOTOR COMPANY, A DELAWARE CORPORATION,andINTERNATIONAL UNION, UNITED AuTOMOBILR WORRIERS OF AMERICA,AFFILIATED WITH THE C. I. 0.Cases Nos. R-2425 and R-2426SECOND SUPPLEMENTAL DECISIONANDAMENDMENT TO CERTIFICATION OFREPRESENTATIVESAugust 18, 1941.On April 7, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections 1 in the above-entitled proceeding. , The Board therein directed that separate elec-tions be conducted among (1) all production, maintenance, andclerical employees employed at the Lincoln Plant, Detroit, Michigan,of the Ford Motor Company, herein called the Company; (2) allproduction, maintenance, and clerical employees at the River Rougeplant of the Company, Dearborn, Michigan; and (3) all patternmakers, wood and metal, and their apprentices, who are employed atthe River Rouge plant of the Company, Dearborn, Michigan.Pur-suant to the Direction of Election, separate elections by secret ballotwere conducted at the Company's Lincoln plant, Detroit, Michigan,and at the Company's River Rouge plant, Dearborn, Michigan, onMay 21, 1941, under the direction and supervision of the RegionalDirector for the Seventh Region (Detroit, Michigan).On June 3,'1941, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties his ElectionsReport with respect to the balloting among the production, mainte-nance, and,clerical employees at the Lincoln plant of the Companyand among the production, maintenance, and clerical employees atthe River Rouge plant of the Company. In his Elections Report theRegional Director stated that he would issue a separate ElectionsReport with respect to the balloting among the pattern makers at1 30 NL. R B 98534 N. L.R. B., No. 65..436 FORD MOTORCOMPANY437the Company's River Rouge plant.On June 21, 1941, the Boardissued a Supplemental Decision and Certification of Representatives 2in which it certified International Union, United Automobile Workersof America, affiliated with the C. I. 0., herein called the U. A. W.-C. I. 0., as the exclusive representative of all production, maintenance,and clerical employees at the Lincoln plant, and of all such employeesat the River Rouge plant.On June 18, 1941, the Regional. Director,acting pursuant to Article III, Section 9, of said Rules and Regula-tions, issued and duly served upon the parties a Supplemental Elec-tionReport.The Supplemental Election Report dealt with theballoting among the pattern makers, wood and metal, and their ap-prentices, employed at the River Rouge plant of the Company.As to the balloting among such employees and its results, the Re-gional'Director reported as follows:Total allValidvotesballotsonlyTotal on eligibility list------------------------------ 285Total votes cast------------------------------------ 402Total ballots challenged----------------------------- 143Total blank ballots---------------------------------0Total void ballots----------------------------------0Total valid votes cast------------------------------ 259.259Votes cast for Pattern Makers League of Detroit andvicinity, affiliated with Pattern Makers League ofN.A--------------------------------------------90Votes cast for International. Union, United AutomobileWorkers of America, affiliated with the C. I. 0-----161Votes cast for neither-------------------------------8With respect to the 143 challenged ballots the Regional Director re-ported as follows : that on June 6, 1941, upon prior notice to all theparties and in the presence of representatives of all the parties exceptPattern Makers Association of tetroit and Vicinity, affiliated withthe Pattern Makers League of North America, herein called the Pat-tern Makers, the names of the persons who had cast the 143 challengedballots were compared with the poll list used in the conduct of theelection; that challenges to 117 of such ballots should be sustained onthe ground that the names of none of the 117 persons appeared uponthe poll list used in connection with the election which had been sub-mitted to all parties prior to the election and had been found to becomplete and correct by the Regional Director; that the 26 remainingchallenges should be overruled on the ground that the ballots were castby persons whose names appeared on the poll list. Since the 26 bal-lots, the challenges to which were overruled, could not affect the re-sult of the election the Regional Director did not open or count them.232 N. L.R. B. 1001.451269-42-vol. 84-29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 27, 1941, the Pattern Makers filed its Objections to ^ theSupplemental Election Report with the Regional. Director.On July22, 1941, the Regional Director issued and duly served upon the partieshis Report on Objections in which he found, in effect, that the Ob-jections filed by the Pattern Makers raised no substantial or materialissues with respect to the conduct of the ballot or the SupplementalElection,Report.The Board has considered the Objections filed bythe Pattern Makers and the Regional Director's report thereon andfinds that the Objections raise no substantial or material issues withrespect to the conduct of the ballot or the Supplemental ElectionReport.The Objections are hereby overruled.In its Decision and Direction of Elections,, the Board stated thata determination of the appropriate unit or, units for the Company'sRiver Rouge plant would depend in -part on the results of the elec-tions held among the production,. maintenance, and clerical employeesat the River Rouge plant and among the pattern makers, wood andmetal, and their apprentices, at the River Rouge plant.The Boardtherein said:If the groups of employees participating in each of the elec-tions at the River Rouge plant of the Company select the samerepresentative, they will together constitute a single appropriate-unit.If they choose different representatives, they will consti-tute separate appropriate units.In its Supplemental Decision and Certification of Representatives theBoard said :The results of the election among all production, maintenance,and clerical employees at the River Rouge plant of the Companyshow that International Union, United Automobile Workers ofAmerica, affiliated with the C. I. 0., has been selected as bargain-ing agent by a majority of the employees voting therein. 'Webelieve, especially in view of the fact that the production, main-tenance; and clerical employees at the River Rouge plant of theCompany constitute a large majority of all the' employees inthat plant, that certification of a bargaining representativechosen by them should not await a determination of the,questionwhether pattern makers are to be included in a single appro-priate unit with the production, maintenance, and clerical em-ployees at the River Rouge plant or instead comprise a separateappropriate unit.We shall, therefore, now issue a certificationapplicable to the employees of the River Rouge plant -of the'Company other than the pattern makers. ' ' This certification willnot, of course, preclude the possibility that International Union,United AutomobileWorkers of America, Affiliated with the FORDMOTOR COMPANY439C. I. 0., may be certified as the bargaining agent for a largerunit following our determination regarding the pattern makers.After we have received an election report from the RegionalDirector concerning the balloting and its results among thepattern makers employed by the Company at its River Rougeplant, we shall issue a supplemental decision in which we shallfinally determine the appropriate unit or units at that plant.In view of the foregoing, the Elections Report, the SupplementalElection Report, and the entire record in the case, we shall certifythe U. A. W.-C. I. 0. as the exclusive representative of all produc-tion,maintenance, and clerical employees at the River Rouge plantof the Company, including pattern makers, wood and metal, andtheir apprentices. ,We hereby vacate that portion of our previousCertification of Representatives' relating to production, maintenanceand clerical employees at the River ' Rouge plant of the Companyand substitute therefor' our Amendment to Certification of Repre-sentatives as hereinafter set forth.Upon the basis of the entire record in the case, the Board makesthe following :SUPPLEMENTAL FINDING OF FACTAll production, maintenance, and clerical employees employed atthe River Rouge plant of the Company, including pattern makers,wood and metal, and their apprentices, but excluding direct repre-sentatives of the management such as officers and directors of theCompany; sales managers and assistant sales managers; factorymanagers and assistant factory managers; directors and employeesof sales, accounting, personnel and industrial-relations departments;directors of purchases and assistant directors of purchases; super-intendents and assistant superintendents; general foremen, foremen,and assistant foremen; all other persons working in a supervisorycapacity (but not leaders, pushers, or inspectors) including follow-tipmen and those having the right to hire or discharge, and those whoseduties include recommendation as to hiring or discharging; socio-logical workers and personnel investigators; service men; plant pro-tection employees; time-studymen; all clerical and secretarialemployees (including telephone operators) in the Rotunda and Ad-ministration buildings and in the offices of building superintendentsand department superintendents and in the branch stock offices and inmain and badge cribs; designing (drawing-board), production, esti-On June 28, 1941, the U. A. w: C. I. O. filed a petition with the Board requesting it tocertifyU.A.W.-C. I. O. as the exclusive representative of all production,maintenance,and clerical employees at the River Rouge plant of the Company including pattern makers,wood and metal.The request is hereby granted.4 See footnote 2,supra. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDmating and planning engineers; draftsmen and detailers; physicists;chemists;metallurgists; artists; designer-artists; clay, and plastermodelers (but not those who make patterns); timekeepers; training-school students (but not apprentices) ; instructors and clerks in allschools; fire-department chiefs, captains, inspectors, clerks, leadersand their assistants;. kitchen; cafeteria and dining-room help (butnot auxiliary help from production or maintenance departments) ;hospital and first-aid employees and field men for medical depart-ment (but not maintenance employees in hospital department) ;safety inspectors; stock checkers; all employees in engineering andairport buildings; all employees of the photographic department,including those who work on blueprints, constitute a unit appro-priate for the purposes of collective bargaining, and that such unitwill insure to employees of the River Rouge plant of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.Upon the basis of the above Supplemental Finding of Fact andupon the entire record in the case, the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWThe above-described employees at the River Rouge plant of theCompany constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 0 (b) of the National LaborRelations Act.AMENDMENT TO CERTIFICATION OFREPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., has been designatedand selected by a majority of all'production, maintenance', and clericalemployees at the River Rouge plant of Ford Motor Company, Dear-,born,Michigan, including pattern makers, wood and metal, and theirapprentices, but excluding direct representatives of the managementsuch as officers and directors of the Company; sales managers andassistant sales managers; factory managers and assistant factory mana-gers; directors and employees of sales, accounting, personnel andindustrial-relations departments; directors of purchases and assistantdirectors of purchases; superintendents and assistant superintendents; FORDMOTOR COMPANY441general foremen, foremen, and assistant foremen; all other personsworking,in a supervisory capacity (but not leaders, pushers, or in-spectors) including follow-up men and those having the right to hireor discharge, and those whose duties include recommendation as tohiring or discharging; sociological workers and personnel investiga-tors ; service men ; plant-protection employees ; time-study men ; allclerical and secretarial employees (including telephone operators) intheRotunda and Administration buildings 'and in the officesof building superintendents and department superintendents andin the branch stock offices and in main and badge cribs; de-signing(drawing-board),production, estimating and planningengineers; draftsmen and detailers; physicists; chemists;metal-lurgists; artists; designer-artists; clay and plaster modelers (butnot those who make patterns) ; timekeepers; training-school students(but not apprentices) ; instructors and clerks in all schools; fire-department chiefs, captains, inspectors1 clerks, leaders and their assist-ants; kitchen, cafeteria and dining-room help (but not auxiliaryhelp from production or maintenance departments) ; hospital andfirst-aid employees,.and field men for medical department (but notmaintenance employees in hospital department) ; safety inspectors;stock checkers; all employees in engineering and airport buildings;and all employees of the photographic department, including thosewho work on blueprints, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of_the Na-tional Labor Relations Act, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.'MR. EDWIN S. SMITH took no part in the consideration of the aboveSecond Supplemental Decision and Amendment to Certification ofRepresentatives.